      Case 2:17-cv-05320-CCC-JAD Document 65-6 Filed 11/02/20 Page 1 of 3 PageID: 571


        From:            Victor Baginski
        To:              "Robert Tandy"
        Subject:         FW: Office Staff
        Date:            Monday, August 14, 2017 1:28:08 PM




        From: Victor Baginski [mailto:wbaginski@wallingtonnj.org]
        Sent: Monday, August 14, 2017 1:19 PM
        To: 'Jane Fontana' <jfontana@wallingtonnj.org>
        Cc: rcedzesq@aol.com; mtomko@wallingtonnj.org
        Subject: RE: Office Staff

        Good Afternoon,
        Thank you for getting back to so quickly. Just an FYI Councilwoman Dabal has set-up office here since
        9AM in Mrs Gilbert’s office.
        When I was hiring the registrar I was informed by Damian Koslow of the state that material in that
        office was confidential and should not be seen by anyone except the registrar. I am seeing it
        differently and is very contrary to your statement in reference to council people. Please let me know
        if the rules changed.
        Vic
        Wallington
        Borough Clerk

        From: Jane Fontana [mailto:jfontana@wallingtonnj.org]
        Sent: Monday, August 14, 2017 11:33 AM
        To: Victor Baginski <wbaginski@wallingtonnj.org>
        Subject: Re: Office Staff

        Victor,

        I will address each of these separately.

        1. On July 18, 2017, I spoke to you about an incident involving my Deputy Clerk Agnes
        Brynczka and a phone call she received from Councilwoman Dabal. As we discussed, After
        the phone call Agnes stormed into my office yelling at me that she no longer wanted to be in
        the middle of whatever was going on between myself and the council. At the time I informed
        her that I am not the person to talk about this issue but to speak to the new Administrator Ms.
        Fontana. She stated, she was afraid of the retaliation from Melissa if she went to you. Jane you
        and I both agreed that no one should have to be subjected to this type of environment.

        My recollection is that the date was July 25th, when Councilwoman Dabal called insisting
        Agnes post a notice on the website regarding that evenings' Planning Board meeting. That
        was apparently after Dot told her know. Agnes was justifiably upset. Members of the
        governing body should refrain from giving employees direction. Had the situation been
        brought to my attention at the time, I would not have approved any such notice as it is
        contrary to the statutory requirement for providing notice of planning board applications.
        Agnes is not responsible for knowing those sort of statutory requirements. Dot obviously did


_^dfkphf bj^fip MNMR
      Case 2:17-cv-05320-CCC-JAD Document 65-6 Filed 11/02/20 Page 2 of 3 PageID: 572


        know but didn't necessarily articulate that as the reason she declined the request. I intend to
        discuss the situation with Councilwoman Dabal directly when given the opportunity so she
        understands that requests of that nature are to be sent to me so that I can weigh the
        appropriateness of posting items on the website.

        As Agnes informed me, this was not the first time Melissa’s phone calls upset Agnes. A matter
        of fact she told Agnes that the Revize W eb company did not want to continue their
        relationship with the Borough because they did not recieve a check for payment. I remember
        the check being drawn since I signed the check. I do not know if you were able to speak to
        Agnes about this incident or not. I do not believe this is a healthy work environment and
        should be continued.

        I was in borough hall with Councilwoman Dabal at the council table the day the check was
        cut and sent via UPS. It was determined that Revize was not going to meet the time of the
        essence deadline on completing the website due to a number of reasons. Agnes was requested
        by me to retrieve the check from UPS, which he did on her way home that evening.
        Thereafter, I personally spoke with the principal at Revize who understood that failure to meet
        the contract deadline would trigger a daily penalty. Instead of suffering the penalty, Revize
        opted to cancel the contract due to non-payment by the borough and leave it at that. I have an
        email cancelling the contract in my file.

        Two weeks ago, as I was in the office I found out that Aneta took it upon herself to further
        inquire as to who is going to attend the annual convention in Atlantic City. Obviously, she was
        not happy with my instructions. This type of freelancing cannot be accepted and threatens my
        ability to perform my statutory responsibilities. Please clarify for me if she is my secretary or
        does she have the right to undermine me. I look forward to a quick response since this does
        not create a healthy work environment and breeds hostility.

        A month or so ago I sat with you in your office when you related that you sent the NJSLOM
        materials in the mail packets on more then one occasion and received less then a full response
        from the M&C. The occasion you are making reference to two weeks ago happened to be
        when I was in the borough hall with my laptop. Aneta had the list in front of her and asked if I
        was attending. I inquired who else was still pending. Based on your conversation with me
        earlier, I SENT AN EMAIL to the councilmembers asking that they respond to Aneta a.s.a.p.
        if they intended to secure a room for the NJSLOM convention. That is all there is to the
        situation. Aneta was not freelancing as she did nothing except receive the replies I requested
        in MY EMAIL to the councilmember who had yet to advise her if they wanted to reserve a
        room. If you have taken any action based on facts other then these, you should retract it
        immediately.

        I trust this answers your inquires. You know that I agree with you as to re-training the
        members of the council to refrain from communicating with office staff and to direct their
        inquiries through either myself or a department head. W e need to continue to interject so long
        as necessary until that becomes the new norm.

        Jane



        On Mon, Aug 14, 2017 at 9:00 AM, Victor Baginski <wbaginski@ wallingtonnj.org> wrote:


_^dfkphf bj^fip MNMS
      Case 2:17-cv-05320-CCC-JAD Document 65-6 Filed 11/02/20 Page 3 of 3 PageID: 573


           Good Morning,
           On July 18, 2017, I spoke to you about an incident involving my Deputy Clerk Agnes
           Brynczka and a phone call she received from Councilwoman Dabal. As we discussed, After
           the phone call Agnes stormed into my office yelling at me that she no longer wanted to be in
           the middle of whatever was going on between myself and the council. At the time I
           informed her that I am not the person to talk about this issue but to speak to the new
           Administrator Ms. Fontana. She stated, she was afraid of the retaliation from Melissa if she
           went to you. Jane you and I both agreed that no one should have to be subjected to this type
           of environment. As Agnes informed me, this was not the first time Melissa’s phone calls
           upset Agnes. A matter of fact she told Agnes that the Revize W eb company did not want to
           continue their relationship with the Borough because they did not recieve a check for
           payment. I remember the check being drawn since I signed the check. I do not know if you
           were able to speak to Agnes about this incident or not. I do not believe this is a healthy work
           environment and should be continued.
           Two weeks ago, as I was in the office I found out that Aneta took it upon herself to further
           inquire as to who is going to attend the annual convention in Atlantic City. Obviously, she
           was not happy with my instructions. This type of freelancing cannot be accepted and
           threatens my ability to perform my statutory responsibilities. Please clarify for me if she is
           my secretary or does she have the right to undermine me. I look forward to a quick response
           since this does not create a healthy work environment and breeds hostility.
           Thank you
           V. Baginski
           W allington
           Borough Clerk



        --
        Jane Fontana
          Administrator

        Borough of Wallington
        24 Union Boulevard
        Wallington, NJ 07057



        CONFIDENTIALITY NOTICE:The information transmitted, including attachments, is intended only for the person(s)or entity to which it is
        addressed and may contain confidential and/or privileged material Any review, transmission, dissemination or other use of, or taking of any action in
        reliance upon this information by persons or entities other than the intended recipient is prohibited If you received this in error, please contact the
        sender and destroy any copies of this information




_^dfkphf bj^fip MNMT
